UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6156


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. BRYANT, a/k/a Pumpkin, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:92-cr-00088-6)


Submitted: October 19, 2021                                  Decided: November 2, 2021


Before NIEMEYER, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Bryant appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018 (First Step Act), Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and

declining to reconsider his motion for a sentence reduction. We review a court’s denial of

a motion for compassionate release for abuse of discretion. United States v. Kibble, 992

F.3d 326, 329 (4th Cir.), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

2021). Upon review of the record, we conclude that the district court did not abuse its

discretion in denying Bryant’s motion. See United States v. High, 997 F.3d 181, 187-91

(4th Cir. 2021). Likewise, the court properly refused to reconsider Bryant’s motion for a

sentence reduction under the First Step Act where his case had already received a full

review on the merits. First Step Act, § 404(c). Accordingly, we affirm for the reasons

stated by the district court. United States v Bryant, No. 2:92-cr-00088-6 (E.D. Va., Jan. 13,

2021). We deny Bryant’s motion to expedite as moot and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2